126 N.J. 288 (1991)
597 A.2d 1083
GARY SECALLUS, PLAINTIFF,
v.
JOSEPH L. MUSCARELLE, A/K/A JOSEPH L. MUSCARELLE AND SONS, INC., A NEW JERSEY CORPORATION, DEFENDANT AND THIRD-PARTY PLAINTIFF-RESPONDENT,
v.
STEEL STRUCTURES CORPORATION, THIRD-PARTY DEFENDANT-APPELLANT, AND DOW JONES AND COMPANY, THIRD-PARTY DEFENDANT.
The Supreme Court of New Jersey.
Argued October 9, 1991.
Decided October 31, 1991.
Michael B. Oropollo argued the cause for appellant (Hoagland, Longo, Oropollo & Moran, attorneys; Robert F. Colquhoun, II, on the brief).
Donald L. Letizia argued the cause for respondent (Brian Granstrand, attorney).
PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in the opinion of the Appellate Division, reported at 245 N.J. Super. 535, 586 A.2d 305 (1991).
For affirmance  Chief Justice WILENTZ and Justices CLIFFORD, HANDLER, POLLOCK, O'HERN, GARIBALDI, and STEIN  7.